       Case 1:20-cv-01660-MKV Document 27 Filed 01/19/21 Page 1 of 1


                Law Office of Victor J. Molina
930 Grand Concourse, Suite 1A                                                 Tel. (718) 401-1600
Bronx, New York 10451                                                         Fax (718) 401-1 6 1 1
ADMITTED IN N.Y. & N.J; Fed. Courts                           e-mail:   v.j.molina@verizon.net
                                  Benjamin Sharav
                                                                              Tel. (917) 392-9887
ADMITTED IN N.Y.; Fed. Courts                                       e-mail: Juris_ben@msn.com

                                                                               January 16, 2021
VIA ECF
                                                            USDC SDNY
The Honorable Mary Kay Vyskocil
                                                            DOCUMENT
United States District Court
                                                            ELECTRONICALLY FILED
Southern District of New York
Daniel Patrick Moynihan United States Courthouse            DOC #:
500 Pearl Street                                            DATE FILED: 1/19/2021
New York, New York 10007

      Re:     FROMETA, et al. v. IL POSTO TRATTORIA RUSTICA CORP., et al
              Case No. 1:20-cv-01660-MKV
              Request to reschedule Conference

Dear Judge Vyskocil:

       I respectfully request that the Pre-trial Conference scheduled for January 21,
2021 be rescheduled to January 25, or 26, due to appearance conflicts on the scheduled
date. Counsel for Plaintiff concurs with those dates.
        I apologize for delay in submitting this request.

                                      Respectfully,


                                           _/S/___________________________________
                                           Ben Sharav, Esq.

                                                      This request is GRANTED. The Initial Conference
                                                      will take place on January 29, 2021 at 2:00 PM. No
Cc:     THE ROSE LAW GROUP, PLLC
                                                      further adjournments of the Initial Conference will be
        Jesse C. Rose, Esq.
        Attorneys for Plaintiffs                      granted. The parties are on notice that failure to
        3109 Newtown Avenue, Suite 309                comply with Court orders and attempts to unduly delay
        Astoria, New York 11102                       the resolution of this case may result in sanctions.
        Tel.: (718) 989-1864
        JRose@TheRoseLawGroup.com
        via ECF and email                                 January 19, 2021
